Exhibit 10.3

Keystone Automotive Industries, Inc.

Nonqualified Stock Option Award Agreement

THIS AGREEMENT, effective June 14, 2006, represents the grant of a nonqualified
stock option (“Option”) by Keystone Automotive Industries, Inc. (the “Company”)
to the Participant named below, pursuant to the provisions of the 2005 Omnibus
Incentive Plan (the “Plan”).

The Plan provides a complete description of the terms and conditions governing
this Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan’s terms shall completely supersede and
replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. General Option Grant Information. The individual named below has been
selected to be a Participant in the Plan and receive a Nonqualified Stock Option
(NQSO) grant, as specified below:

(a) Participant: Richard L. Keister

(b) Date of Grant: June 14, 2006

(c) Number of Shares Covered by this Option: 150,000

(d) Option Price: $35.94

(e) Date of Expiration: June 14, 2016

2. Grant of Option. The Company hereby grants the Participant an Option to
purchase the number of Shares set forth above, at the stated Option Price, which
is one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Agreement.

3. Option Term. The term of this Option begins as of the Date of Grant as set
forth above and shall expire on the Date of Expiration as set forth above
(“Option Term”), unless sooner terminated in accordance with the terms of this
Agreement.

4. Vesting Period. The Option does not provide the Participant with any rights
or interests therein until it vests in accordance with the following:

(a) Thirty-three and one-third percent (33• 1/3%) of the Option (rounded to a
whole Share) will vest on each of the third, fourth and fifth anniversaries of
the Date of Grant, provided that either (a) the Participant has continued in the
employment of the Company, its Affiliates, and/or its Subsidiaries through each
such anniversary or anniversaries, or (b) an event described in subparagraphs
(a) through (e) of Paragraph 7 below occurs, in which case the provisions of
Paragraph 7 will control as to the vesting of the Options.



--------------------------------------------------------------------------------

5. Exercise. Notwithstanding anything set forth herein, all Options terminate,
have no further force or effect and may not be exercised from and after the
expiration of the Option Term. The Participant or the Participant’s
representative upon the Participant’s death (as determined in accordance with
Section 15 of the Plan) may exercise this Option to the extent vested as
follows, but under no circumstances may such Option be exercised on or after the
Date of Expiration:

(a) In the event of a termination of employment under Paragraph 7(d) below,
vested options may be exercised for a period of 90 days after termination.

(b) In the event of a termination of employment under Paragraph 7(a) below,
vested options may be exercised for a period of 15 months after termination.

(c) In the event of a termination of employment under either Paragraph 7(b) or
7(c) below, vested options may be exercised for a period of 27 months after
termination.

6. How to Exercise. Once vested, the Options hereby granted shall be exercised
by written notice to Company’s Chief Financial Officer (CFO) or such other
administrator as may be designated by the CFO, specifying the number of Shares
subject to this Option that the Participant then desires to exercise. The Option
Price upon exercise of these Options shall be payable to the Company in full
either: (a) in cash or its equivalent (acceptable cash equivalents shall be
determined at the sole discretion of the Committee but shall include a certified
check); or (b) by tendering previously acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price (provided
that the Shares which are tendered must have been held by the Participant for at
least six months prior to their tender to satisfy the Option Price); or (c) by a
combination of (a) and (b).

Subject to the approval of the Committee, the Participant may be permitted to
exercise pursuant to a “cashless exercise” procedure, as permitted under Federal
Reserve Board’s Regulation T, subject to securities law restrictions, or by any
other means which the Committee, in its sole discretion, determines to be
consistent with the Plan’s purpose and applicable law.

As promptly as practicable after receipt of notice and payment upon exercise,
the Company shall cause to be issued and delivered to the Participant or his or
her legal representative, as the case may be, certificates for the Shares so
purchased. The Share certificates shall be issued in the Participant’s name (or,
at the discretion of the Participant, jointly in the names of the Participant
and the Participant’s spouse). The Company shall maintain a record of all
information pertaining to the Participant’s rights under this Agreement,
including the number of Shares for which the Options are exercisable. If all of
the Options granted pursuant to this Agreement have been exercised, this
Agreement shall be returned to the Company and canceled.

 

2



--------------------------------------------------------------------------------

7. Termination of Employment. In the event of the termination of Participant’s
employment for one of the events described in subparagraphs (a) through
(d) below, the vesting and termination of the Options shall take place as
follows:

(a) If the Participant’s employment terminates during the Option Term by reason
of death, a disability event (as that term is defined in the Separation
Agreement with Participant dated February 26, 2007 (the “Separation Agreement”))
or Early Retirement as defined herein, the number of Options vested and subject
to exercise shall equal the number of months from and including June 2006
through the beginning of the month in which the date of termination occurs
(unless the date of termination occurs on or after the 15th of such month, in
which case the number of months will be calculated through the end of such
month), divided by 60, times 150,000 (subject to adjustment in accordance with
Section 4.4 of the Plan). Unvested Options shall terminate at the date of
termination. Early Retirement is defined as a termination of employment by
Participant after Participant has reached age 62 and before Participant reaches
age 65.

(b) If the Participant terminates his employment after reaching age 65, the
Options shall be fully vested as of the date of termination.

(c) If the Participant’s employment terminates during the Option Term due to
dismissal by the Company without Cause, or Participant terminates his employment
for Good Reason (in each case as those terms are defined in the Separation
Agreement), the Options shall be fully vested as of the date of termination.

(d) If Participant’s employment terminates during the Option Term due to
dismissal by the Company for Cause (as defined in the Separation Agreement) or
Participant voluntarily terminates employment other than for Good Reason (as
defined in the Separation Agreement) prior to reaching age 62, all unvested
Options shall immediately terminate.

8. Change in Control. In the event of a Change in Control of the Company, as
defined in Section 2.8 of the Plan, except to the extent that another award
meeting the requirements of subsection (a) below (a “Replacement Award”) is
provided to replace the Option (the “Replaced Award”), the Participant’s
outstanding Option will become fully vested and exercisable.

(a) An Award shall meet the conditions of this Section 8(a) (and hence qualify
as a Replacement Award) if: (i) it has a value at least equal to the value of
the Replaced Award; (ii) it relates to publicly traded equity securities of the
Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
(iii) its other terms and conditions are not less favorable than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control); and (iv) that the Replacement
Award complies with the requirements under Code Section 409A so that the
Replacement Award is not deemed the grant of a new stock right or change in the
form of payment for purposes of Code Section 409A. The determination of whether
the conditions of this Section 8(a)(i) through (iii) are satisfied will be made
by the Committee (as defined in the Plan), in its good faith discretion. The
condition in this Section 8(a)(iv) shall be satisfied

 

3



--------------------------------------------------------------------------------

only upon receipt by the Participant of an opinion (in form and substance
reasonably satisfactory to the Participant) of counsel to the effect that the
condition is satisfied. Such counsel will be selected by the Committee and
reasonably satisfactory to the Participant.

(b) If during the two (2) year period after the Change in Control the Company
terminates the Participant’s employment other than for Cause (as defined in the
Separation Agreement), or the Participant terminates employment for Good Reason
(as defined in the Separation Agreement), all Replacement Awards the Participant
holds will become fully vested and exercisable. All Options the Participant held
immediately before termination of employment that the Participant held as of the
date of the Change in Control or that constitute Replacement Awards will remain
exercisable for 27 months following the Participant’s termination or until the
expiration of the stated term of such Option, whichever period is shorter.

If the conditions of subsection (a) above are not met upon a Change in Control,
as determined in the sole discretion of the Committee, all then-outstanding
Options shall become fully vested and exercisable.

9. Nontransferability. This Option may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, except as provided in the Plan. No assignment
or transfer of the Option, whether voluntary or involuntary, by operation of law
or otherwise, except by will or the laws of descent and distribution or as
otherwise required by applicable law, shall vest in the assignee or transferee
any interest whatsoever.

10. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

11. Requirements of Law. The granting of this Option shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

12. Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan (the “Withholding Taxes”). If the
Participant is entitled to receive Shares upon exercise of this Option, the
Participant shall pay the Withholding Taxes to the Company in cash prior to the
issuance of such Shares or have the Company withhold Shares having the Fair
Market Value of the Withholding Taxes.

 

4



--------------------------------------------------------------------------------

13. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates and/or its Subsidiaries, nor shall this Agreement interfere in any
way with the Company’s, its Affiliates’ and/or its Subsidiaries’ right to
terminate the Participant’s employment at any time.

14. Amendment to the Plan. The Plan is discretionary in nature and the Committee
may terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement, without the Participant’s
written approval.

15. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Option, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

16. Investment Representation. Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Shares issued on the date of exercise of the Option,
Participant, or his designated beneficiary, agrees with, and represents to, the
Company that Participant is acquiring the Shares for the purpose of investment
and not with a view to transfer, sell, or otherwise dispose of the Shares. The
Company may require an opinion of counsel satisfactory to it prior to the
transfer of any Shares to assure at all times that it will be in compliance with
applicable federal and state securities laws.

17. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

18. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the state of Tennessee without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the state of Tennessee.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
February 26, 2007.

 

Keystone Automotive Industries, Inc. By:  

/s/ Ronald G. Foster

Name:   Ronald G. Foster Its:   Chairman of the Board

/s/ Richard L. Keister

Richard L. Keister

 

6